Citation Nr: 1146992	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-35 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1962 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2011, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran has Level III hearing loss in the right ear and Level VI hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) and redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a January 2009 letter, which advised the Veteran of what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The January 2009 and additional April 2009 and May 2010 letters further advised the Veteran how to establish a higher disability rating, as well as how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the Veteran's claim for a higher rating arises from the initial grant of service connection for bilateral hearing loss.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records and audiological evaluations, VA examinations and reports dated March 2009 and September 2011, and lay statements.  The Board finds that the March 2009 and September 2011 VA examinations are adequate to allow proper adjudication of the issue on appeal.  The VA examiners conducted complete examinations, recorded all findings considered relevant under the applicable laws and regulations, and considered the full documented and reported history of the disability on appeal.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for bilateral hearing loss.  Such disability has been rated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, as 10 percent disabling throughout the entire rating period.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 6100; 4.86 (2011).  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  

In this case, the Veteran underwent a private audiological evaluation in June 2008.  Puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
RIGHT
40
50
65
75
LEFT
45
65
80
80

In the right ear, the Veteran's puretone threshold average was 58 decibels and speech audiometry showed a speech recognition ability of 82 percent.  In the left ear, the Veteran's puretone threshold average was 68 decibels and speech audiometry showed a speech recognition ability of 80 percent.  

Application of the results from the June 2008 private audiological evaluation to Table VI in 38 C.F.R. § 4.85 yields findings of Level IV hearing loss in the right ear and level IV hearing loss in the left ear.  Where hearing loss is at Level IV in both ears, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2011).  The findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

In March 2009, the Veteran underwent a VA audiological examination.  The Veteran stated that he had trouble hearing everything from the phone to the doorbell ringing.  Puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
RIGHT
35
50
65
75
LEFT
45
55
75
75

In the right ear, the Veteran's puretone threshold average was 56 decibels and speech audiometry showed a speech recognition ability of 80 percent.  In the left ear, the Veteran's puretone threshold average was 63 decibels and speech audiometry showed a speech recognition ability of 80 percent.  

Application of the results from the March 2009 VA audiological examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level IV hearing loss in the right ear and level IV hearing loss in the left ear.  Where hearing loss is at Level IV in both ears, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2011).  The findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

In March 2009, the Veteran's Notice of Disagreement asserted his belief that his service-connected bilateral hearing loss warrants a rating in excess of 10 percent.  He stated that hearing in his left ear was far worse than hearing in his right ear and he was unable to hear much without the use of hearing aids.  Without hearing aids, he could not hear a telephone right beside him ring and even with hearing aids, it was hard to hear his cell phone ring when it was on his person.  Without hearing aids, his ability to hear voices was problematic and if spoken to from behind or from more than a few feet away, he was unable to hear.  If he did hear, he was unable to decipher what was said.  Even with the aid of hearing aids, he was unable to hear a lot of speech and sounds.  He stated that his hearing is much different in the controlled and quiet setting of audiological evaluations with headphones in a sound proof room than it is in the real world where there is constant sound and the noise is much different.  

In May 2009, statements were received from the Veteran's wife, C.L.M., and from J.A.D., a member of the Veteran's church.  Both stated that they had witnessed the Veteran's hearing deteriorate each year for the last 30 to 45 years.  His wife stated that if she looks at the Veteran face to face, he may not hear her and she frequently has to repeat herself, sometimes up to 2 to 3 times, even when the Veteran is wearing his hearing aids.  She stated her belief that the Veteran's hearing loss is deserving of more than a 10 percent evaluation.  In addition, J.A.D. stated that the Veteran is unable to hear even when spoken to within close proximity.  She stated that the Veteran is an honorable man who is deserving of all the help VA can give.

In his September 2009 VA Form 9, the Veteran stated that his current hearing loss is clearly a result of his military service, during which, he was willing to make the ultimate sacrifice and die for his country.  Consequently, he has been unable to enjoy life as he should due to hearing loss.  He stated that he was not informed of his hearing loss upon discharge and he had gone over 40 years without compensation due to being told in 1973 that he could not receive VA benefits.

In February 2010, the Veteran underwent an additional private audiological evaluation.  Puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
RIGHT
35
55
65
80
LEFT
50
65
80
85

In the right ear, the Veteran's puretone threshold average was 59 decibels and speech audiometry showed a speech recognition ability of 90 percent.  In the left ear, the Veteran's puretone threshold average was 70 decibels and speech audiometry showed a speech recognition ability of 70 percent.  

Application of the results from the February 2010 private audiological evaluation to Table VI in 38 C.F.R. § 4.85 yields findings of Level III hearing loss in the right ear and level VI hearing loss in the left ear.  Where hearing loss is at Level VI in the poorer left ear and a Level III in the better right ear, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2011).  The findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

In June 2010, a letter was received from Dr. Baker, the Veteran's private Otolaryngologist, which stated that the February 2010 audiological evaluation showed severely profound bilateral high frequency sensorineural hearing loss.  Dr. Baker stated that the Veteran was medically cleared for hearing aid evaluations and he should get high frequency open mold aids bilaterally.   

In September 2011, the Veteran underwent an additional VA audiological examination.  His situation of greatest difficulty included trouble hearing voices, telephones, televisions, and conversation.  Puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
RIGHT
40
55
65
75
LEFT
50
65
80
75

In the right ear, the Veteran's puretone threshold average was 59 decibels and speech audiometry showed a speech recognition ability of 86 percent.  In the left ear, the Veteran's puretone threshold average was 68 decibels and speech audiometry showed a speech recognition ability of 70 percent.  

Application of the results from the September 2011 VA audiological examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level III hearing loss in the right ear and Level VI hearing loss in the left ear.  Where hearing loss is at Level VI in the poorer left ear and a Level III in the better right ear, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2011).  The findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.  

The September 2011 VA examiner stated that when comparing puretone threshold results from that examination to those obtained at the March 2009 VA examination, thresholds had remained stable bilaterally, however, there had been a 10 dB increase in the threshold of 250 Hz and 2000 Hz in the left ear only.  The examiner further stated that the results obtained at the September 2011 examination were in good agreement with those obtained at the private audiological evaluation in February 2010.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's bilateral hearing loss is appropriately evaluated as 10 percent disabling and the criteria for a 20 percent evaluation have not been satisfied at any time.  

The Board acknowledges the Veteran's and his wife's contentions that a higher evaluation is warranted for bilateral hearing loss.  However, the competent and objective medical evidence obtained in the VA and private audiological examinations and evaluations throughout the entire rating period do not show that the Veteran's bilateral hearing loss warrants a 20 percent evaluation at any time.  Accordingly, the Board finds that the currently assigned 10 percent evaluation for bilateral hearing loss is proper.  In this regard, VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  In this case, the ratable evidence does not reflect that a higher evaluation of 20 percent is warranted at any time during the rating period.  

The Board sympathizes with the Veteran's and his wife's complaints regarding the aggravation, frustration and functional impact on their daily lives as a result of the Veteran's service-connected bilateral hearing loss. However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold averages and speech discrimination scores.  As such, the findings on the objective examinations are more probative than the lay contentions as to the extent of his bilateral hearing loss. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, appropriate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The fact that the Veteran's hearing disability does not satisfy the numerical criteria for a rating in excess of the 10 percent rating currently assigned under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  Thus, the Board determines that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, an initial rating in excess of 10 percent is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


